Chalmers, C. J.,
delivered the opinion of the court.
It is well settled that a garnishee can only avail himself of such invalidities in the proceedings against the principal debtor as would make the judgment rendered void. With such irregularities as are available only on appeal, he has no concern. All the assignments of error in this case, except the third, relate to supposed errors in the conduct of the case against the defendant, and none of these were of such character as made the judgment against the defendant void. The attachment bond was given, as we think, in the proper amount, so that no point arises on that. Whithead v. Henderson, 4 S. & M. 704; Matheny v. Galloway, 12 S. & M. 475.
*361The return on the writ of garnishment was correct. A writ of garnishment is original process as to the garnishee, and by Code 1880, § 1528, it is provided that a return of “ executed ” shall be sufficient as to all process. There is, however, a specific mode of executing a writ of garnishment provided by § 2442, and it is declared that a return by the officer that “ he has summoned certain persons, naming them, as garnishees, shall be a sufficient return of the summoning of such garnishees.” The writ in this case distinctly named the parties to be summoned, styling them garnishees, and directing that they be summoned as such. A return of “ executed ” on such process was sufficient, and of itself implies that the officer has done the things directed by the statute. If there had been no such specific directions in the writ, but it had been an ordinary attachment writ, it would have been necessary for the Officer to have stated that he had summoned certain persons, naming them, as garnishees, or that he had executed the writ on certain persons, naming them, as garnishees. Under such a return also the legal implication is that he has complied with the requirements of the statute as to the mode of execution. Affirmed.